In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-14-00067-CV
                             ________________________

                    LCL LEGACY ENTERPRISES, LLC, APPELLANT

                                            V.

                               TIM MILLER, APPELLEE



                         On Appeal from County Court at Law No. 1
                                   Parker County, Texas
              Trial Court No. CIV-10-0590; Honorable Jerry Buckner, Presiding


                                       April 9, 2014

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Pending before this Court is Appellant’s Motion for Voluntary Dismissal of

Appeal. Without passing on the merits of the case, the motion is granted and the

appeal is dismissed.    TEX. R. APP. P. 42.1(a)(1).     Having dismissed the appeal at

Appellant’s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.


                                                 Patrick A. Pirtle
                                                      Justice